 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is
dated as of May 21, 2007, by and among TWEEN BRANDS, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors (as hereinafter defined),
the LENDERS (as hereinafter defined), and NATIONAL CITY BANK, in its capacity as
sole lead arranger and administrative agent for the Lenders (in its capacity as
administrative agent, hereinafter referred to the “Agent”), FIFTH THIRD BANK, as
syndication agent, BANK OF AMERICA, N.A., as documentation agent, and LASALLE
BANK NATIONAL ASSOCIATION, as managing agent.
Background
     The parties hereto are parties to that Credit Agreement, dated as of
October 28, 2005, as amended by that First Amendment to Credit Agreement and
Consent dated as of June 16, 2006, among the parties hereto (the “Credit
Agreement”), and desire to amend certain terms thereof as set forth herein.
     The Borrower has requested an amendment to Section 7.02(i), Dividends and
Restricted Payments, of the Credit Agreement and, upon the terms and conditions
hereinafter set forth, the Lenders desire to consent thereto and amend the
Credit Agreement to permit this change.
Operative Provisions
     NOW THEREFORE, incorporating the above-defined terms herein and in
consideration of the foregoing, the parties hereto hereby agree as follows:
Article I
Consent and Amendments
     1.01 Defined Terms; References. Terms not otherwise defined in this Second
Amendment shall have the respective meanings ascribed to them in the Credit
Agreement. As used in this Second Amendment, “including” is not a term of
limitation and means “including without limitation.” Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and similar references contained in the
Credit Agreement and each reference to “this Agreement” and similar references
contained in the Credit Agreement shall, after the Effective Date (as defined
hereinafter), refer to the Credit Agreement as amended hereby.
     1.02 Amendment of Credit Agreement; Consent.
     (a) Amendment of Section 7.02(i). Upon the Effective Date, Section 7.02(i)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
     [7.02](i) Dividends and Restricted Payments. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests or limited
liability company interests or on account of the purchase, redemption,
retirement or acquisition of its shares of capital stock (or warrants, options
or rights therefor), partnership interests or limited liability company
interests, except
(i) any dividends or other distributions payable to another Loan Party,
(ii) any dividends on or redemptions or repurchases of its shares of capital
stock (or warrants, options or rights therefor), partnership interests or
limited liability company interests provided that at the time of any such
dividend, redemption, or repurchase, no Event of Default shall exist or result
from such dividend, redemption, or repurchase.

26



--------------------------------------------------------------------------------



 



Article II
Representations and Warranties
     As of the date hereof, the Loan Parties, jointly and severally, represent
and warrant to the Agent and each of the Lenders as follows:
     2.01 Authorization. The execution and delivery by the Loan Parties of this
Second Amendment, and the performance by each Loan Party of its respective
obligations hereunder have been duly authorized by all necessary respective
corporate proceedings on the part of each Loan Party. On the date of Borrower’s
execution hereof, there are no set-offs, claims, defenses, counterclaims, causes
of action, or deductions of any nature against any of the Obligations.
     2.02 Valid and Binding. This Second Amendment has been duly and validly
executed and delivered by each Loan Party and constitutes, and the Credit
Agreement as amended hereby constitutes, the legal, valid and binding
obligations of each Loan Party enforceable in accordance with the terms hereof
and thereof, except as the enforceability of this Second Amendment or the Credit
Agreement as amended hereby, may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.
     2.03 No Conflicts. Neither the execution and delivery of this Second
Amendment nor compliance with the terms and provisions hereof or of the Credit
Agreement as amended hereby will (a) violate any Law, (b) conflict with or
result in a breach of or a default under the articles or certificate of
incorporation or bylaws or similar organizational documents of any Loan Party or
any material agreement or instrument to which any Loan Party is a party or by
which any Loan Party or any of their respective properties (now owned or
hereafter acquired) may be subject or bound, (c) require any consent or approval
of any Person or require a mandatory prepayment or any other payment under the
terms of any material agreement or instrument to which any Loan Party is a party
or by which any Loan Party or any of their respective properties (now owned or
hereafter acquired) may be subject or bound, (d) result in the creation or
imposition of any Lien upon any property (now owned or hereafter acquired) of
any Loan Party, or (e) require any authorization, consent, approval, license,
permit, exemption or other action by, or any registration, qualification,
designation, declaration or filing with, any Official Body.
     2.04 No Defaults. After giving effect to the amendment made herein: (i) no
Event of Default has occurred and is continuing, and (ii) the representations
and warranties of each of Borrower and the other Loan Parties contained in the
Credit Agreement and the other Loan Documents are true and correct on and as of
the date hereof with the same force and effect as though made on such date,
except to the extent that any such representation or warranty expressly relates
solely to a previous date.
Article III
Effect, Effectiveness, Consent of Guarantors
     3.01 Effectiveness. This Second Amendment shall become effective as of the
date (the "Effective Date”) on which the Agent shall have received from each of
the Borrower, the other Loan Parties, and the Required Lenders a counterpart
hereof signed by such party or facsimile or other written or electronic
confirmation (in form satisfactory to Agent) that such party has signed a
counterpart hereof.
     3.02 Amendment. The Credit Agreement is hereby amended in accordance with
the terms hereof as of the Effective Date, and this Second Amendment and the
Credit Agreement shall thereafter be one agreement and any reference to the
Credit Agreement in any document, instrument, or agreement shall thereafter mean
and include the Credit Agreement as amended hereby. In the event of
irreconcilable inconsistency between the terms or provisions hereof and the
terms or provisions of the Credit Agreement, the terms and provisions hereof
shall control and amend any such irrevocably inconsistent provisions of the
Credit Agreement.

27



--------------------------------------------------------------------------------



 



     3.03 Joinder of Guarantors. Each of the Guarantors hereby joins in this
Second Amendment to evidence its consent hereto, and each Guarantor hereby
reaffirms its obligations set forth in the Credit Agreement, as hereby amended,
and in the Guaranty Agreement and each other Loan Document given by it in
connection therewith.
Article IV
Miscellaneous
     4.01 Credit Agreement. Except as amended by the provisions hereof, the
Credit Agreement and all other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by the parties hereto.
     4.02 Counterparts, Telecopy Signatures. This Second Amendment may be signed
in any number of counterparts each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument; and, delivery of
executed signature pages hereof by telecopy transmission, or other electronic
transmission in .pdf or similar format, from one party to another shall
constitute effective and binding execution and delivery of this Second Amendment
by such party.
     4.03 Governing Law. This Second Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio without
regard to its conflict of laws principles.
     4.04 Severability. If any provision of this Second Amendment, or the
application thereof to any party hereto, shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions or
applications of this Second Amendment which can be given effect without the
invalid and unenforceable provision or application, and to this end the parties
hereto agree that the provisions of this Second Amendment are and shall be
severable.
     4.05 Lenders’ Consent. Each Lender, by its execution hereof, hereby
consents to this Second Amendment pursuant Section 10.01 of the Credit
Agreement.
[SIGNATURE PAGES FOLLOW]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Second Amendment as of the day and year first
above written.
[SIGNATURE PAGE 1 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

     
 
  TWEEN BRANDS, INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  GUARANTORS:
 
   
 
  AMERICAN FACTORING, INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  FLORET, LLC
 
   
 
  By: /s/ Kevin R. Schockling
 
   
 
  Name: Kevin R. Schockling
 
  Title: Secretary

28



--------------------------------------------------------------------------------



 



     
 
  JUSTICE STORES, LLC
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  LT HOLDING, INC.
 
   
 
  By: /s/ Ronald Robinson
 
   
 
  Name: Ronald Robinson
 
  Title: President and CEO
 
    [SIGNATURE PAGE 2 OF 8 SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   
 
  TWEEN BRANDS IMPORT CORP.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS DIRECT SERVICES INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS AGENCY, INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS DIRECT, LLC
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS PURCHASING, INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS STORE PLANNING, INC.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer

29



--------------------------------------------------------------------------------



 



      [SIGNATURE PAGE 3 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND
CONSENT]

 
   
 
  MISH MASH, LLC
 
   
 
  By: /s/ Michael W. Rayden
 
   
 
  Name: Michael W. Rayden
 
  Title: Chairman and CEO
 
   
 
  TOO GC, LLC
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS SERVICE CO.
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
   
 
  TWEEN BRANDS INVESTMENT, LLC
 
   
 
  By: /s/ Leo Doran
 
   
 
  Name: Leo Doran
 
  Title: VP Loss Prevention
 
   
 
  TOO IMPORT, LLP
 
   
 
  By: /s/ Kenneth T. Stevens
 
   
 
  Name: Kenneth T. Stevens
 
  Title: President and COO, Secretary and Treasurer
 
    [SIGNATURE PAGE 4 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   
 
  NATIONAL CITY BANK, individually and as Agent
 
   
 
  By: /s/ Joseph L. Kwasny
 
   
 
  Name: Joseph L. Kwasny
 
  Title: Senior Vice President
 
    [SIGNATURE PAGE 5 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   
 
  FIFTH THIRD BANK
 
   
 
  By: /s/ Brent M. Jackson
 
   
 
  Name: Brent M. Jackson
 
  Title: Vice President
 
    [SIGNATURE PAGE 6 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   

30



--------------------------------------------------------------------------------



 



     
 
  BANK OF AMERICA, N.A.
 
   
 
  By: /s/ David C. Storer
 
   
 
  Name: David C. Storer
 
  Title: Vice President
 
    [SIGNATURE PAGE 7 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   
 
  LASALLE BANK NATIONAL ASSOCIATION  
 
  By: /s/ Kimberly Dennis
 
   
 
  Name: Kimberly Dennis
 
  Title: First Vice President
 
    [SIGNATURE PAGE 8 OF 8 TO SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT]

 
   
 
  CITICORP USA, INC.
 
   
 
  By: /s/ Chris Murphy
 
   
 
  Name: Chris Murphy
 
  Title: Vice President

31